DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa US 20160299463 in view of Okazawa et al. JP 02136872. 
Regarding claim 1, Furukawa discloses:
An image forming apparatus that is capable of forming an image on a continuous paper, the image forming apparatus comprising:
an image former (110) (FIG. 1) including an image carrier (photoconductor) (FIG. 1) [0065] on which a toner image is formed while being driven; and

wherein the hardware processor starts the conveyance of the continuous paper in printing preparation before printing is started [0035].
Furukawa does not explicitly disclose wherein drive of the image carrier is stopped during the conveyance of the continuous paper before printing. 
Okazawa et al. discloses shortening an amount of time of rotation of the image carrier before printing (abstract). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus as disclosed by Furukawa to include wherein the hardware processor starts the conveyance of the continuous paper while drive of the image carrier is stopped in order to prevent unnecessary rotation of the image carrier and reduce energy consumption (abstract) (Okazawa et al.). 
Regarding claim 2, Furukawa in view of Okazawa et al. teaches:
wherein the hardware processor starts to drive the image carrier in a case where the continuous paper is conveyed for a certain period of time or by a certain distance [0092] (Furukawa).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Furukawa US 20160299463 in view of Okazawa et al. JP 02136872 and further in view of Matsuo et al. US 20160185142.
Regarding claim 5, Furukawa in view of Okazawa et al. teaches the limitations of claim 1 as set forth above. Furthermore, Furukawa discloses an intermediate transfer belt (15) (FIG. 1) to which the toner image formed on the image carrier is primarily transferred, but does not explicitly disclose a primary transfer roller provided facing to the intermediate transfer belt, wherein the hardware processor forms a primary transfer nip between the image carrier and the primary transfer roller after starting to drive the image carrier.

a primary transfer roller (52) (FIG. 2) provided facing to the intermediate transfer belt, wherein the hardware processor (70) (FIG. 2) forms a primary transfer nip between the image carrier and the primary transfer roller after starting to drive the image carrier (the primary transfer nip exists during image formation after the driving of the image carrier is started) [0051].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the apparatus as taught by Furukawa in view of Okazawa et al. to include wherein the hardware processor forms a primary transfer nip between the image carrier and the primary transfer roller after starting to drive the image carrier as disclosed by Matsuo et al. in order to achieve efficient primary transfer to the intermediate transfer belt [0051] (Matsuo et al.). 

Allowable Subject Matter
Claims 3 and 4 would be allowable if rewritten to overcome the claim objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3, the prior art of record does not disclose or suggest the recited “wherein the hardware processor starts to drive the image carrier in a case where it is determined that the deviation is equal to or lower than a threshold value based on detection result of the end detector” along with the remaining claim limitations.
Regarding claim 4, the prior art of record does not disclose or suggest the recited “wherein the hardware processor starts to drive the image carrier in a case where the deviation exceeds a threshold value in a detection result of the end detector and the continuous paper is conveyed for a certain period of time or by a certain distance” along with the remaining claim limitations.

Response to Arguments
The previous objection to claim 1 has been withdrawn in light of applicant’s amendments. 
Applicant's arguments filed 7/13/21 have been fully considered but they are not persuasive. Regarding claim 1, applicant argues that the prior art of record does not teach or suggest “wherein the hardware processor starts the conveyance of the continuous paper while drive of the image carrier is stopped” (see page 5 of applicant’s arguments). However, as set forth above, Furukawa discloses conveying the continuous paper in an operation before printing while Okazawa prevents unnecessary wear and energy consumption during an operation before printing by keeping the image carrier stopped. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the operation before printing performed by Furukawa to include wherein the image carrier is stopped in order to prevent wear and energy consumption as disclosed by Okazawa. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S GIAMPAOLO II whose telephone number is (571)272-6619.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay Jr. can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS S GIAMPAOLO II/               Primary Examiner, Art Unit 2852